CARDINE, Justice,
dissenting, with whom URBIGKIT, Justice, joins.
The trial court found that Naylor was to be paid for travel expenses and was therefore within the course of his employment at the time of his death. As a matter of law, this reasoning was sound. If an employer assumes an obligation to transport a worker as an express or implied part of an employment contract, the employee is within the course of employment during that transportation. In re Jensen, 63 Wyo. 88, 178 P.2d 897, 901-910 (1947). It does not matter what method of travel is employed or whether the employee is actually reimbursed for the trip. Id. at 910. If the trial court’s premise that the employer assumed an obligation to pay Naylor for his return trip to Sheridan is supported by substantial evidence, then we should affirm the trial court’s conclusion that the accident occurred during the course of his employment.
The record contains evidence which shows that the employer assumed a general obligation to provide Naylor’s transportation. First, the employer was aware that the workmen needed transportation to Colorado to begin work. The employer testified that he had originally considered transport by company vehicle, but the men proposed to travel in Naylor’s van. However, they could not afford to drive to Colorado unless they received money for gas. The employer did in fact pay for the gasoline. Second, Mr. Harbel, Naylor’s co-worker, stated that Naylor took the job on the condition that travel expenses would be paid. Finally, several witnesses agreed that Naylor was also reimbursed by the employer for travel expenses incurred on trips to Denver, a round trip to Sheridan to get married, and daily transport to the work site.
The trial court could reasonably infer that the employer’s general transportation obligation included an obligation to pay for Naylor’s return trip to Sheridan. This is not a situation where the employee was simply commuting from his home to a nearby work site. Instead, Naylor took an ex*1244tended work-inspired trip away from his home — the kind of trip which an employer generally subsidizes. In In re Jensen, supra, 178 P.2d at 910, we quoted with approval the following statement made by the United States Supreme Court in Cardillo v. Liberty Mutual Insurance Company, 330 U.S. 469, 67 S.Ct. 801, 810, 91 L.Ed. 1028 (1947):
“ ‘[T]here was also evidence that the distant location * * *, the hours of work and the inadequacy of public transportation facilities all combined to make it essential, as a practical matter, that the employer furnish transportation in some manner if employees were to be obtained for the job. This was not a case of employees traveling in the same city between home and work. Extended cross-country transportation was necessary. And it was transportation of a type that an employer might fairly be expected to furnish. Such evidence illustrates the setting in which the contract was drawn.’” (Emphasis added)
The trial court’s conclusion that the employer was obligated to pay for Naylor’s return trip to Sheridan was valid even though Naylor quit his job before the trip. In his treatise on Workmen’s Compensation, Professor Larson states:
“[W]hen the employee is * * * any worker whose duties include a journey to some distant point in the course of which he is considered within his employment, such an employee, fired in the midst of his journey, remains within the course of his employment as he makes his way back to his starting-point.” 1A A. Larson, Workmen’s Compensation Law § 26.10 at 5-293 (1985).
This rule should also apply to the worker who quits his job at a distant job site under the circumstances of this case. Wages paid here were incredibly meager and the working conditions so intolerable as to in effect force Naylor to quit his job. An employer who chooses this course of action rather than discharging an employee should not benefit by defeating his worker’s compensation claim. In any event, both the fired worker and the quitting worker presumably went to the site for their employer’s benefit. Once they arrived at the job site, the trip home became inevitable — whether they quit under these circumstances, were fired, or stayed on until the project was completed. Since the return trip is a necessary adjunct to the job and the employer has impliedly agreed to pay for it, the worker remains within the course of employment during that trip even if it takes place earlier than expected.
The majority makes much of Naylor’s apparent intoxication before he left for Sheridan. But he was not injured while he was in the bar drinking. He was killed several hours later while traveling as a passenger in a vehicle on his way home. Even if he left the course of employment while drinking, he did not necessarily leave the course of employment forever. The issue is whether he was in the course of employment when he died.
There was sufficient evidence for the trial court to conclude that Naylor’s employment contract contained an implied term that he be paid for his return trip. He was, therefore, within the course of employment when he was killed. I would affirm the trial court’s decision granting benefits.